Citation Nr: 0829334	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-37 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for brain damage.

3.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to service connected post 
traumatic stress disorder (PTSD).

4.  Entitlement to service connection for coronary artery 
disease, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from February 1952 to March 1955, to include combat duty in 
Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006 and October 2007 rating 
decisions by the Philadelphia, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The June 
2006 decision denied service connection for coronary artery 
disease, while the October 2007 decision denied service 
connection for hepatitis C, brain damage, and diabetes 
mellitus.

The veteran testified at a June 2008 hearing before the 
undersigned Veterans Law Judge, held at the RO.

The issues of service connection for coronary artery disease 
and type II diabetes mellitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Hepatitis C was not shown during service, and the 
competent medical evidence of record does not support a 
finding that hepatitis C is related to active service.

2.  There is no medical evidence of brain damage.


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  Service connection for brain damage is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

VA provided notice to the veteran regarding his claims in 
April 2006, February 2007, May 2007, and June 2007 
correspondence.  With regard to the claims of service 
connection for hepatitis C and brain damage, the provided 
notice was full and complete under the provisions of the VCAA 
and interpretive case law.  The letter to the veteran 
informed him of the elements of service connection under all 
applicable theories of entitlement, described the evidence 
and information needed to substantiate the claims, and set 
forth the respective responsibilities of VA and the claimant 
in obtaining such.  Notice was, in both cases, provided 
before the initial adjudication.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Extensive VA treatment records are 
associated with the file, as are the veteran's service 
treatment records.  The veteran additionally submitted 
private medical records from the University of Pennsylvania's 
Presbyterian Medical Center.  He was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  No VA examinations were 
necessary, as no reasonable possibility of a nexus between 
currently claimed disabilities and service was shown.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Some forms of heart disease and diabetes mellitus 
are listed conditions subject to presumptive service 
connection; the presumptive period for both is one year after 
separation from service.

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Hepatitis C

A review of service treatment records shows no diagnosis, 
sign, or symptom of any form of hepatitis.  The records also 
show that the veteran did not have any clear in-service risk 
factors for hepatitis, such as blood transfusions, exposure 
to blood or body fluids, or tattoos.  The veteran did testify 
at the June 2008 Travel Board hearing that he received 
multiple inoculations while in service, via needle.

At the hearing, the veteran also denied use of drugs, and 
stated that he did not have any transfusion or other risk 
factor after service.  He also indicated that he was not 
claiming that his combat service presented the risk factor 
that caused him to develop hepatitis C.

The medical evidence of record shows that the veteran was 
diagnosed with hepatitis C in approximately 1994, when 
abnormal testing appeared and a liver biopsy was performed.  
Medical records prior to this time do not reveal any sign or 
symptom of a hepatitis infection or liver dysfunction.  VA 
records, and the testimony of the veteran, show that at 
various times he had received injections since service.  The 
Board further notes that the veteran sustained a laceration 
to his head in a 1958 fall after service, and developed an 
infection at that time.

The Board finds that there are very few risk factors 
identified.  The veteran appears to have no tattoos, has 
never had a blood transfusion, did not engage in risky sex 
practices, and has not used illegal drugs.  He has been 
exposed to potentially contaminated needles both in and after 
service, and the record reflects that he was exposed to dirty 
or nonsterile environments at several points, and that one 
such possible exposure involved the post-service laceration 
and infection of his head wound another.  

Essentially, the veteran asserts that he contracted hepatitis 
C, which was diagnosed in 1994, through exposure to the 
hepatitis C virus while he was in service.  He concedes that 
hepatitis C was not diagnosed or manifested during service, 
but it is noteworthy that a test for hepatitis C was not in 
use until the 1990s.  While he admits he does not know 
exactly how he contracted the condition, he reports few known 
risk factors for hepatitis C in service.  As noted above, he 
denied all factors except exposure to needles for 
inoculations which may have been performed under field 
conditions.  He contends that the hepatitis resulted from 
that risk factor.  No certain risk factors are verified.

Service medical records do not include any medical findings 
or abnormal studies indicative of hepatitis, and do not 
document any of the veteran's reported risk factors for 
hepatitis.  (Notably, while the veteran reported that he 
received some injections under field conditions, there is no 
indication or evidence that needles used in these situations 
were less than sterile or contaminated with hepatitis C.)  

The first medical evidence that the veteran was exposed to 
hepatitis C is in August 1994 when the disease was diagnosed.  
There is no competent (medical) evidence  that the hepatitis 
C diagnosed in 1994 is related to any event, injury, or 
disease in service.  A careful review of all VA and private 
medical records revealed no opinion regarding the etiology of 
the veteran's hepatitis C, much less any opinion linking it 
to service or a risk factor therein.  The only evidence 
purporting to show a connection between service and the 
veteran's hepatitis C is in his own allegations.  Because he 
is a layperson, his opinions as to medical nexus are not 
competent evidence.  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2  Vet. App. 492, 494 (1992).  

In summary, there is no competent evidence supporting the 
veteran's allegation that his current hepatitis C is related 
to risk factors in service.  The preponderance of the 
evidence is against his claim, and it must be denied.  


Brain Damage

The veteran alleges that due to a fall and head injury in 
service, he has sustained some form of brain damage.  
Although service treatment records reveal no treatment for or 
diagnosis of any head injury, VA must concede the fact of 
injury.  The veteran served in combat in Korea, and alleges 
that his injury took place in combat when he slipped 
advancing up a muddy slope, fell, and hit his head.  He also 
stressed at his hearing that he was subject to the concussive 
effects of artillery, and had unreported headaches for 
several days afterward.  These allegations are consistent 
with the circumstances of his service, and hence are accepted 
as having occurred based on his uncontradicted lay statement.  
38 C.F.R. § 3.304(d). 

Acknowledgment of a head injury, however, does not end the 
inquiry.  The veteran also must establish the presence of a 
current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Here, there is no evidence of any brain damage 
or neurological dysfunction.  VA treatment records show no 
diagnosis of brain damage or cognitive disorders, and there 
is no evidence of residual physical changes to the brain.  
The veteran has cited a VA sponsored clinical research study 
of sleep disorders as evidence of brain damage, but a review 
of the study records shows no abnormality of the brain.  The 
record indicates that the veteran was referred for the study 
because of his reported history of head injury, but the study 
reports reveal no neurological diagnosis or objective 
evidence of any residual of a traumatic brain injury.  
Doctors instead diagnosed a positional sleep apnea, which is 
a physical disorder.  There is additionally no evidence of 
residual post concussive symptoms, such as a headache 
disorder, reflected in ongoing VA treatment records.

The Board would note that the veteran is currently service 
connected for PTSD, rated 70 percent disabling, and this 
evaluation takes into consideration symptoms such as memory 
loss, thought disorders, or cognitive impairment, where these 
sign and manifestations are not necessarily physical in 
origin.

In the absence of any showing of a current brain damage 
disability, the claim of service connection must be denied.


ORDER

Service connection for hepatitis C is denied.

Service connection for brain damage is denied.


REMAND

The veteran has alleged that both his type II diabetes 
mellitus and coronary artery disease were caused or 
aggravated by his service connected PTSD.  In support of this 
allegation, the veteran has submitted a March 2007 statement 
from Dr. F. Trotta.  Dr. Trotta noted the veteran's long 
history of stress-related symptoms, and opined that "[i]t is 
reasonable to assume that the stress symptoms from combat 
helped precipitate and worsen [the veteran's] medical 
problems."  The medical problems he refers to are diabetes 
and heart problems.

VA has a duty to assist the veteran in the development of his 
claims.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The statement of Dr. 
Trotta, despite its lack of rationale and speculative nature, 
is sufficient to "indicate" that there "may" be a nexus 
between current disability and military service.  VA 
examinations and medical opinions are therefore required.

The Board additionally notes that the May 2007 notice 
provided to the veteran regarding his claim of service 
connection for diabetes mellitus was deficient under the VCAA 
and interpretive case law, as it failed to inform him of the 
elements of a secondary service connection claim for 
diabetes.  Corrective notice is required to avoid prejudice 
to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as well 
as Court precedent (including 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)), to include notice of VA 
policies and procedures with regard to 
assignment of effective dates and 
disability evaluations.  The notice should 
specifically address the elements of 
secondary service connection for type II 
diabetes mellitus, claimed as due to PTSD.

2.  Schedule the veteran for a VA diabetes 
mellitus examination.  The claims file 
must be reviewed in connection with the 
examination.  The examiner should opine as 
to whether it is at least as likely as not 
that currently diagnosed diabetes 
mellitus, type II, was caused by or 
aggravated by the veteran's service 
connected PTSD.  A complete rationale for 
all opinions expressed is required.

3.  Schedule the veteran for VA heart and 
arteries examinations.  The claims file 
must be reviewed in connection with the 
examinations.  The examiner should clearly 
identify all currently diagnosed 
cardiovascular conditions, to include 
coronary artery disease and hypertension.  
The examiner should opine as to whether it 
is at least as likely as not that any 
currently diagnosed disease was caused by 
or permanently and chronically aggravated 
by the veteran's service connected PTSD.  
A complete rationale for all opinions 
expressed is required.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  


	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


